Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 7, line 2, “the fabric” changed to –a fabric--.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a lighting unit (10) including, in combination, at least some internal walls (70) have a recessed central portion (72) having a height (H’) of at most half the height (H) of said sidewalls (60). These features are not disclosed or suggested by the prior of record.
Claims 2-14 depend on claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 8,328,391 discloses a carrier 203, walls 211, a mesh 205, and all other walls 211 are lower, leaving a gap 210 between the front, or top, edges thereof and the diffuser plate 207 (figures 1-2). Walls 211 have two end portions and a central portion.   Walls 211 does not show a recess in the central portion, or a recessed central portion. 
U.S. 9,147,390 teaches acoustic absorbing (abstract) and a number of compartments (figure 4b).
U.S. 2017/0248289 teaches LEDs 4, a fabric 150, a diffusing sheet 110 and transverse ribs 14 (figures 5-6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875